DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claims 2-5 are sufficient to overcome the rejections under 35 USC 112(b) and so the rejections of claims 2-5 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments, see Remarks, filed 9/14/2021, with respect to the rejection(s) of claim(s) 1-5 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Orlando et al. (US 7,186,073; hereinafter Orlando), Alvanos et al. (US 2009/0238683; hereinafter Alvanos), and Lenahan et al. (US 5,224,822; hereinafter Lenahan). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando et al. (US 7,186,073; hereinafter Orlando) in view of Alvanos et al. (US 2009/0238683; hereinafter Alvanos) and Lenahan et al. (US 5,224,822; hereinafter Lenahan). 
	Regarding claim 21, Orlando (Fig. 1-4) discloses a turbine engine (10) comprising: an inner rotor/stator (120) having a longitudinal axis (16); and an outer rotor (110) circumscribing at least a portion of the inner rotor/stator (120) and rotating about the longitudinal axis (16), and having at least one component (114) comprising a plurality of circumferentially arranged and radially extending component segments (112), each component segment (112) comprising a circumferential end having: a lower portion; an upper portion; and a middle portion coupling the lower portion to the upper portion. Refer to Fig. I below.  

    PNG
    media_image1.png
    594
    590
    media_image1.png
    Greyscale


	Orlando fails to disclose that the lower portion has a lower channel, the upper portion has an upper channel, and the middle portion has a middle channel and a damper element securing the circumferential ends of adjacent components segments to each other, the damper element comprising: a lower seal received in the adjacent lower channels; an upper seal received in the adjacent upper channels; and a middle seal received in the adjacent middle channels. 
	Alvanos (Fig. 1-3) teaches a turbine vane assembly where each vane (44) includes an inner platform (58) with channels (92) formed in each segment of the inner platform (58) to house a leaf seal (Paragraph 0023) to bridge the gap between adjacent, circumferential segments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Orlando by adding channels in each leg of the inner platform to house leaf seals, as taught by Alvanos, in order to bridge the gap between adjacent circumferential ends. Since Orlando (Fig. 3-4) discloses that inner end of the component segment (112) is “I” shaped, the combination of Orlando and Alvanos would teach an upper, middle, and lower channel and seal. 
	Lenahan (Fig. 2) teaches a turbine vane (12) with seals (20 and 22) positioned between adjacent vane segments. Lenahan (Fig. 2) teaches that there are separate seals (20 and 22) and slots (16 and 18) for each seal along the length and aft flange (34) of the inner band (14). By forming the seals separately, rather than as one piece, this allows for easier manufacture (since the shapes are simpler) and should the seal be damaged only needing to replace the portion that is damaged, rather than the entire seal. It would have been obvious to one having ordinary skill in the art before the 
Regarding claim 3, Orlando, as modified, discloses the turbine engine of claim 21, wherein Orlando (Fig. 3-4), as modified, further discloses that the middle channel extends in a radial direction. Refer to Fig. I above.  
Regarding claim 4, Orlando, as modified, discloses the turbine engine of claim 3, wherein Orlando (Lenahan: Fig. 2), as modified, further discloses that the length of the middle seal is less than the length of the confronting middle channels (refer to the rejection of claim 21 as to how the middle channels were interpreted). Since the seal fits into the middle channels the seal would have to be slightly smaller. 
	Regarding claim 5, Orlando, as modified, discloses the turbine engine of claim 4 wherein Orlando (Lenahan: Fig. 2), as modified, further discloses that the middle seal has at least one of a cross or rectangular cross section. Lenahan (Fig. 2) teaches that the seals match the shape of the slots they fit into and so would have a rectangular cross section.   
	Regarding claim 20, Orlando, as modified, discloses the turbine engine of claim 21, wherein Orlando (Fig. 2-4), as modified, further discloses that the component (112) comprises at least one of a shroud and airfoil. Refer to Fig. I above. 
Regarding claim 22, Orlando, as modified, discloses the turbine engine of claim 21, wherein Orlando (Fig. 2-4), as modified, further discloses that the circumferential end is located at an inner end of each component segment (112). Refer to Fig. I above.   
	Regarding claim 23, Orlando, as modified, discloses the turbine engine of claim 22, wherein Orlando (Fig. 2-4), as modified, further discloses an inner band is defined by the securing of the inner ends of the plurality of circumferentially arranged and radially extending component segments with the damper element (the seal taught by Alvanos and Lenahan). Refer to Fig. I above.   
Regarding claim 24, Orlando, as modified, discloses the turbine engine of claim 21 wherein Orlando (Lenahan: Fig. 2), as modified, further discloses that the upper seal or the lower seal have a rectangular cross section. Lenahan (Fig. 2) teaches that the seals match the shape of the slots they fit into and so would have a rectangular cross section.   
Regarding claim 25, Orlando, as modified, discloses the turbine engine of claim 21, wherein Orlando (Lenahan: Fig. 2), as modified, further discloses that the middle channel, the upper channel, and the lower channel of each component segment of the plurality of component segments are separate channels radially spaced from each other. The specific limitation of the separate channels was taught by the modification using Lenahan (Fig. 2). Refer to Fig. I above.  
	Regarding claim 26, Orlando, as modified, discloses the turbine engine of claim 21, wherein Orlando (Fig. 1), as modified, further discloses that the inner rotor/stator 
	Regarding claim 27, Orlando, as modified, discloses the turbine engine of claim 3, wherein Orlando (Fig. 2-4), as modified, further discloses that the middle channel is located between the upper channel and the lower channel. Refer to Fig. I above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745